Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4, 6, 8, 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,234,051 (“Bareggi”) in view of Applicant’s Admitted Prior Art (“AAPA”) and HD Forums, What Value do you pick in torque range specification, Published March 9, 2013, available at https://www.hdforums.com/forum/general-harley-davidson-chat/852886-what-value-do-you-pick-in-torque-range-specification.html (“NPL”). 
Claim 4 recites a driving tool for use in a medical procedure. Bareggi is directed to hand operated wrenches and power tools configured to screw fasteners and to engage different removable inserts that correspond to the dimensions of respective threaded screws (col. 1 lines 5-23 & 41-45). One of ordinary skill in the art will readily appreciate that the powered screwer of Bareggi (figs. 6 & 7, col. 4 lines 21-28) is capable of being used in a medical procedure that requires screwing a fastener.
Bareggi further teaches the tool comprising a body (element 50 of fig. 7) including an electronics unit (col. 4 lines 29-39, wherein the electronics unit includes the sensors and means for sending signals to the control unit); a shaft (element 55 of fig. 8) operably connected to the body and engageable with a fastener (figs. 7 & 8, col. 2 lines 5-10, col. 4 lines 40-42), the shaft including an RFID/NFC tag (element 60 of fig. 8) on which information about the shaft is stored (col. 3 lines 28-47 & 63-66, col. 4 lines 43-46); and a housing (portion of body 50 illustrated in fig. 8 that is perpendicular to the rest of the body and that partially houses element 51) including an RFID/NFC sensing mechanism (element 61 of fig. 8) operably connected to the electronics unit and including a reader operable to sense and receive information from the RFID/NFC tag adapted to be positioned adjacent the reader (col. 3 lines 19-38 & 48-62, col. 4 lines 49-52).
Bareggi further teaches a display … connected to the electronics unit (element 53 of fig. 8, col. 4 lines 58-62, wherein the display is electrically connected to the electronics unit to display tightening parameters). Bareggi fails to explicitly teach the information comprises data for … predetermined torque set points, and the display indicates when the … predetermined torque set points for each individual fastener have been met or exceeded. However, this would have been obvious in view of AAPA.
AAPA teaches that it is known for fasteners to have a proper level of torque when being set (para. [0004], wherein all references to AAPA refer to the pre-grant publication). AAPA teaches that prior art tools/wrenches allowed a user to enter various set and/or alarm points for a specific fastener into the tool so the user can be notified when the torque set/alarm points are close or have been reached, thus, allowing proper tightening that significantly limits the potential for over or under tightening (para. [0005]). AAPA further teaches that the tool and tool shaft plays a role in the forces exerted on the fastener (para. [0006]). Thus, the set points/alarms manually input into the tool correspond to specific fasteners used with specific tool shafts (paras. [0006] & [0007]). 
In this case, Bareggi teaches providing tool inserts, which are configured to correspond with specific fasteners, with an RFID tag that provides information regarding the fastening operation that must be complied with (col. 1 lines 42-60; col. 2 lines 5-10; col. 3 lines 39-47). AAPA teaches that there are set and alarm points for a specific tool/shaft and fastener combination that can be input into the tool in order to alert a user when torque set/alarm points are close or have been reached. Since Bareggi teaches the inserts to provide information regarding the fasteners to be used therewith, along with information to create fastening parameters, it would be predictable to modify the RFID tags of Bareggi to include predetermined torque set points and alarm points for a fastening operation that correspond to specific fasteners and that having the torque set/alarm points limit the potential for over or under tightening. In addition, since Bareggi teaches a display that displays information relating to the tightening parameters (col. 4 lines 58-62), and the tool of Bareggi comprises a torque sensor (col. 2 lines 14-30), it would be predictable to use the display to alert a user when each torque set point is close or has been met. Thus, it would be obvious to modify the RFID tags of Bareggi to include predetermined torque set points for the specific fastener that the insert is configured to be compatible with, and to indicate on the display when each point is close or has been met.  
Claim 4 also recites the RFID/NFC sensing mechanism is operable to sense information on the tag including predetermined torque set points for individual fasteners to be tightened using the shaft and tool in the medical procedure. Bareggi et al. teaches the RFID tag containing data identifying the insert as well as the characteristics of the specific fasteners to be screwed by the inserts, including torque set points, so that the RFID sensing mechanism 31/41/42 can sense the data (Bareggi, col. 1 lines 35-60, col. 2 lines 4-11 & 14-31, col. 3 lines 28-62). 
	Bareggi fails to explicitly teach the display on the body. However this limitation would have been obvious in view of a separate embodiment of Bareggi.
	In figs. 1 & 2, Bareggi teaches a tool comprising a body 10 that includes a data processing unit and a display 13 (col. 2 lines 56-64). Bareggi teaches that it is known for data processing units to be located on the body of the tool or external to the tool depending on convenience (col. 3 lines 1-7). 
	It would have been obvious to modify the tool taught by figs. 7 & 8 of Bareggi to have the display on the body of the tool. Bareggi teaches one of ordinary skill in the art that it is known to have electronic units and displays connected to the tool body or external from the tool body depending on convenience. As such, it would be predictable to provide the display of the tool taught by figs. 7 & 8 of Bareggi on the body of the tool instead of externally.
	Bareggi et al. fail to explicitly teach multiple torque set points for individual fasteners. However, this would have been obvious in view of NPL.
NPL is directed to torque specifications (page 1, wherein all references to NPL refer to the document submitted with the Office action mailed on June 9, 2022). NPL teaches that it is known for torque specifications of fasteners to comprise a range of satisfactory torque set points (pages 1-4). For example, during a tightening procedure, a user may torque the fastener twice; first to the lower number and then to the higher number (post by harleycharlie1992 on page 4). 
In this case, Bareggi et al. teaches the RFID tag to comprise a torque set point for a given shaft/fastener combination. NPL teaches that it is known and common for torque specifications to comprise an allowable range instead of a single torque set point, and to torque fasteners twice: first to the low number and then to the high number. It would be predictable in view of NPL to have a screw driving strategy based upon an allowable torque range (with minimum and maximum predetermined torque set points) instead of a single point because a user or processor would still be able to compare the measured torque with a displayed range during a fastening operation. In addition, a range will predictably allow a user to torque the fastener twice: first to the lowest number and then to the highest number. Thus, it would be obvious to modify the torque set point of Bareggi et al. to comprise a range having a first/minimum torque set point and second/maximum torque set point, i.e. multiple predetermined torque set points. 
Given the above modification, since the RFID tag includes multiple torque set points for induvial fasteners, the RFID sensing mechanism will be capable of sensing the multiple predetermined torque set points. In addition, the display will allow a user to see when the first/minimum torque set point and second/maximum torque set point have been met or exceeded.
Regarding claim 2, as detailed in the rejection to claim 4 above, the tag is positioned on the shaft (Bareggi, fig. 8, wherein tag 60 is on shaft 55). 
Regarding claim 6, Bareggi teaches the tag includes an electronic storage medium (Bareggi, col. 3 lines 39-47). Claim 6 further recites an electronic storage medium on which information about driving tools compatible with the shaft is stored. In applying the broadest reasonable interpretation standard to information about driving tools compatible with the shaft, information relating to the operation parameters of the shaft or identification/dimension information of the shaft/fastener meet the claimed limitation because this information may be used to determine whether a tool is compatible. In addition, this limitation is functional language, therefore, the storage medium merely has to be capable of storing this information. 
Bareggi teaches that the RFID tag is capable of storing information that identifies what type of insert it is, the characteristics of the fastener to be installed by the insert, and data for determining all necessary parameters for the fastening operation (col. 1 lines 35-54, col. 3 lines 39-47). All of this data is capable of being used to determine whether the shaft of the insert is compatible with the tool. For example, determining and displaying the operating parameters (col. 3 lines 39-47, col. 4 lines 58-62) allows a user to determine whether the tool is capable of meeting the required torque and/or other operating parameters.
Claim 13 recites a method of positioning a fastener with respect to a substrate. Bareggi teaches an apparatus to screw a fastener into a workpiece, or substrate (col. 4 lines 21-28). Claim 13 further recites providing the tool of claim 4. Bareggi teaches the tool of claim 4 as detailed above. Bareggi further teaches engaging a shaft with the tool. Bareggi teaches that the tool body 50 receives the shaft of an insert 55 (Bareggi, figs. 7 & 8, col. 4 lines 40-42). Claim 13 recites operating the tool to position the fastener within the substrate. One of ordinary skill in the art will readily appreciate that the motor of the tool is operated to screw the fastener into a workpiece/substrate (fig. 7, col. 4 lines 24-39).
Claim 13 further recites the step of operating the tool comprises accessing information located on an electronic storage medium on the tag. Bareggi teaches the tag comprising a memory that stores data identifying the insert and characteristics of the mechanical member to be screwed by the insert, and, supplies this data to the screwing tool for determining the necessary operation parameters (Bareggi, col. 3 lines 39-47).
Claim 13 lastly recites accessing information comprises accessing compatible tool data. Bareggi teaches the RFID tag stores information that identifies what type of insert it is, the characteristics of the fastener to be installed by the insert, and data for determining all necessary parameters for the fastening operation (col. 1 lines 35-54, col. 3 lines 39-47). As detailed in the rejection to claim 6 above, all of this information is interpreted as compatible tool data. 
Claim 8 recites the step of providing the tool comprises engaging the shaft with the body to position the RFID/NFC sensing mechanism adjacent the RFID/NFC tag. Bareggi teaches to engage the shaft of the insert 55 with the body 50 so that the tag 60 is adjacent and capable of being read by the sensing mechanism 61 (fig. 8, col. 4 lines 43-57, col. 3 lines 24-27).
Claim 9 recites the step of providing the tool comprises positioning the shaft relative to the body to position the RFID/NFC sensing mechanism adjacent the RFID/NFC tag. This limitation is rejected for the same reasons as claim 8, above. 
Claim 11 recites accessing the data for the multiple predetermined torque set points. As detailed in the rejections to claims 4 and 13 above, Bareggi et al. teach the RFID tag including torque set points that are accessed by the RFID sensing mechanism to set fastening parameters.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bareggi et al. as applied to claim 4, above, and further in view of USPGPub No. 2014/0048605 (“Gatling”).
Regarding claim 3, Bareggi teaches the tag being on the shaft of an insert, however, Bareggi fails to explicitly teach the tag is disposed within a hub on the shaft and releasably engagable with the housing. However, this limitation would have been obvious in view of Gatling.
Gatling is directed to attaching RFID tags to existing objects such as drill bits that are configured to be removably attached to a power tool (para. [0015], claim 1). Gatling teaches attaching an identification assembly 106 to the shaft of a bit 103 (figs. 1A-1C, para. [0018]). The identification assembly 106 includes a core 109, an RFID tag 113, and a cover 116 (fig. 1B, paras. [0018] & [0032]).
It would be obvious to modify Bareggi to provide a hub on the shaft that has the RFID tag disposed therein. See MPEP 2143(I)(C). In this case, Bareggi teaches providing an interchangeable part having a shaft with an RFID tag thereon, configured to be secured to a power tool. Gatling teaches one of ordinary skill in the art, that a preexisting insert configured to be removably attached to a power tool and having a shaft may be retrofitted with an RFID tag by attaching a hub on the shaft (Gatling, elements 109 & 116 of figs. 1A-1C) that has an RFID tag (Gatling, element 113 of fig. 1B) disposed therein. Since Bareggi teaches the RFID tag sensing mechanism to be located on an outer portion of the housing (Bareggi, element 61 of fig. 8), it would be predictable for one of ordinary skill in the art to provide a hub on the shaft of the insert of Bareggi that may be sensed by the RFID sensing mechanism. Furthermore, since both Bareggi and Gatling are directed to disposing RFID tags on rotating parts of power tools, it would be predictable that the insert of Bareggi will be suitable for its intended use with a hub thereon having an RFID tag disposed therein. 
With the above modification, since the insert of Bareggi is interchangeable, the hub is releasably engagable with the housing.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bareggi et al. as applied to claim 4 above, and further in view of USPGPub No. 2009/0175694 (“Craig”).
Regarding claim 5, Bareggi teaches the tag includes an electronic storage medium (Bareggi, col. 3 lines 39-47). Bareggi fails to explicitly teach an electronic storage medium on which information on the length of time the shaft has been in operation is stored. This limitation is functional language, therefore, the storage medium merely has to be capable of storing this information. This limitation would have been obvious in view of Craig.
Craig is directed to a cutting tool having an RFID chip secured therein (para. [0001]). Craig teaches a cutting tool, such as a drill bit 10, having a shank 16 (fig. 1). The shank has a RFID chip 20 secured in a transverse groove 25 of the shank 16 (para. [0027]). The RFID chip is able to be read and written upon by a read/write device (para. [0027]). Craig teaches that the read/write device is able to write usage data to the RFID chip 20, such data including cutting tool operation time, remaining cutting tool life information, cutting tool wear and failure information, characteristics of machining operations utilizing the cutting tool, and combinations thereof (para. [0039]). Craig teaches that the stored usage data on the RFID chip remains with the cutting tool to be read by the read/write device in the future (para. [0039]). Craig teaches that storing usage data on the tool will help to better predict when the tool should be replaced, sharpened, or is no longer suitable for a task (para. [0006]).
It would have been obvious to modify Bareggi to store usage data on the storage medium because doing so will help to better predict when the tool should be replaced or is no longer suitable for a task (Craig, para. [0006]). See MPEP 2143(I)(G). Furthermore, there would be a reasonable expectation of success of storing usage data on the RFID tag since the driving tool of Bareggi has an electronics unit that that may provide real-time torque data of a fastening operation (Bareggi, col. 4 lines 29-39), and, the RFID tag of Bareggi is capable of being written on (col. 3 lines 28-38). 
Claims 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bareggi in view of AAPA and NPL as applied to claim 13 above, and further in view of Craig.
Claim 12 recites accessing shaft use data. Storing shaft use data on the storage medium of the tag, to be accessed by the driving tool, is obvious in view of Craig for the same reasons discussed with respect to claim 5, above. The natural logical result of storing usage data on the RFID tag is that the data will be accessed when the insert is engaged with the power tool.
Claims 14 and 15 respectively recite writing information to an electronic storage medium on the tag, and, writing the information comprises storing shaft use data on the electronic storage medium. As detailed in the rejection to claim 5, above, it would have been obvious to modify Bareggi in view of Craig to store usage data on the storage medium because doing so will help to better predict when the tool should be replaced or is no longer suitable for a task. The natural logical result of this modification is that shaft use data is written on the tag when the insert is in use. 
Claims 3, 4, 6, 8, 9, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPub No. 2015/0306747 (“Theureaux”) in view of AAPA, NPL, and USPGPub No. 2016/0325413 (“Hsieh”). 
Claim 4 recites a driving tool for use in a medical procedure. Theureaux is directed to a screw driving device (paras. [0002] & [0066]). One of ordinary skill in the art will readily appreciate that the screw driving device of Theureaux is capable of being used in a medical procedure that requires screwing a fastener.
Theureaux teaches the tool comprising: a) a body (element 1 of figure 1, para. [0066]) including an electronics unit (element 101 of fig. 1, paras. [0078]-[0083]); b) a shaft (element 44 of fig. 3) operably connected to the body and engageable with a fastener (fig. 4, paras. [0112]-[0114]), the shaft including an RFID/NFC tag (element 46 of figs. 3-4, para. [0114]) on which information about the shaft is stored (paras. [0185]-[0194]); a housing (63) including an RFID/NFC sensing mechanism (9) operably connected to the electronics unit and including a reader operable to sense and receive information from the RFID/NFC tag adapted to be positioned adjacent the reader (figs. 2 & 4, paras. [0078]-[0083] & [0112]-[0114]).
While Theureaux teaches the RFID tag can comprise information related to specific screw driving strategies (para. [0194]), Theureaux fails to explicitly teach the tag including data for predetermined torque set points. However, this would have been obvious in view of AAPA.
AAPA teaches that it is known for fasteners to have a proper level of torque when being set (para. [0004], wherein all references to AAPA refer to the pre-grant publication). AAPA teaches that prior art tools/wrenches allowed a user to enter various set and/or alarm points for a specific fastener into the tool so the user can be notified when the torque set/alarm points are close or have been reached, thus, allowing proper tightening that significantly limits the potential for over or under tightening (para. [0005]). AAPA further teaches that the tool and tool shaft plays a role in the forces exerted on the fastener (para. [0006]). Thus, the set points/alarms manually input into the tool correspond to specific fasteners used with specific tool shafts (paras. [0006] & [0007]). 
In this case, Theureaux teaches providing tool inserts, which are configured to correspond with specific fasteners, with an RFID tag that provides information regarding the fastener driving strategy. AAPA teaches that there are a plurality of set and alarm points for a specific tool/shaft and fastener combination that can be input into the tool in order to alert a user when torque set/alarm points are close or have been reached. Since Theureaux teaches the tag to include driving strategies, it would be predictable to modify the RFID tags of Theureaux to include a torque set point and alarm points for a fastening operation that correspond to specific fasteners capable of being used by the shaft. This will predictably limit the potential for over or under tightening. Thus, it would be obvious to modify the RFID tags of Theureaux to include predetermined torque set points for the specific fasteners that the insert is configured to be compatible with.   
While Theureaux et al. fails to teach multiple predetermined torque set points for individual fasteners to be tightened using the shaft and tool, this would have been obvious in view of NPL.
NPL is directed to torque specifications (page 1, wherein all references to NPL refer to the document submitted herewith). NPL teaches that it is known for torque specifications of fasteners to comprise a range of satisfactory torque set points (pages 1-4). For example, during a tightening procedure, it is known to torque the fastener twice—first to the lower number and then to the higher number (post by harleycharlie1992 on page 4).
In this case, Theureaux et al. teaches the RFID tag to comprise a torque set point for a given shaft/fastener combination. NPL teaches that it is known and common for torque specifications to comprise an allowable range instead of a single torque set point, and to torque fasteners twice—first to the low number and then to the high number. It would be predictable in view of NPL to have a screw driving strategy based upon an allowable torque range (with minimum and maximum predetermined torque set points) instead of a single point because a user or processor would still be able to compare the measured torque with a displayed range during a fastening operation. In addition, a range will predictably allow a user to torque the fastener twice: first to the lowest number and then to the highest number. Thus, it would be obvious to modify the torque set point of Theureaux et al. to comprise a range having a first/minimum torque set point and second/maximum torque set point, i.e. multiple predetermined torque set points. 
Given the above modification, since the RFID tag includes multiple torque set points for induvial fasteners, the RFID sensing mechanism will be capable of sensing the multiple predetermined torque set points. In addition, the display will allow a user to see when the first/minimum torque set point and second/maximum torque set point have been met or exceeded.
Theureaux et al. fail to explicitly teach a display on the body connected to the electronics unit to indicate when the multiple predetermined-torque set points for each individual fastener have been met or exceeded. However, this would have been obvious in view of Hsieh. 
Hsieh is also directed to a handheld tool configured to exert a torque on a fastener (paras. [0003] & [0005]). Hsieh teaches that to prevent excessive force, it is known to display conditions (para. [0005]). Hsieh teaches the handheld tool to comprise a display that is configured to display the current torque, a predetermined toque value, and a comparison value (para. [0024]). The display also comprises lights that correspond to the comparison value to alert a user (paras. [0028]-[0032]).
In this case, both Theureaux et al. and Hsieh are directed to a handheld tool configured to exert a torque on a fastener, wherein a predetermined torque value(s) is input into the tool. To prevent excessive force, Hsieh teaches that it is predictable for the tool to comprise a display that displays the current torque, the predetermined torque, and a comparison value. Thus, to aid a user in fastening a fastener to the correct predetermined torque set point(s) it would be obvious to modify the tool of Theureaux et al. to comprise a display that displays the predetermined torque set point range and the current torque, and to comprise lights to help alert/indicate how the current torque compares to the predetermined torque set range. 
Regarding claim 3, Theureaux further teaches the tag is disposed within a hub (45) on the shaft and releasably engageable with the housing (figs. 3 & 4, paras. [0112]-[0114]).
Regarding claim 6, Theureaux teaches the tag includes an electronic storage medium (Theureaux, paras. [0184]-[0194]). Claim 6 further recites an electronic storage medium on which information about driving tools compatible with the shaft is stored. In applying the broadest reasonable interpretation standard to information about driving tools compatible with the shaft, information relating to the operation parameters of the shaft or identification/dimension information of the shaft/fastener meet the claimed limitation because this information may be used to determine whether a tool is compatible. In addition, this limitation is functional language, therefore, the storage medium merely has to be capable of storing this information. 
Theureaux teaches that the RFID tag is capable of storing information that identifies what type of insert it is, data for determining a screw driving strategy, and other information from the supplier such as reduction ratio (paras. [0184]-[0194]). All of this data is capable of being used to determine whether the shaft of the insert is compatible with the tool. For example, determining the operating parameters allows a user to determine whether the tool is capable of meeting the required torque and/or other operating parameters. 
Claim 13 recites a method of positioning a fastener with respect to a substrate. Theureaux teaches an apparatus to screw a fastener into a workpiece, or substrate (paras. [0002]-[0007]). Claim 13 further recites providing the tool of claim 4. Theureaux et al. teaches the tool of claim 4 as detailed above. Theureaux further teaches engaging a shaft with the tool (fig. 4, para. [0112]). Claim 13 recites operating the tool to position the fastener within the substrate. One of ordinary skill in the art will readily appreciate that the motor of the tool of Theureaux is operated to position the fastener within a workpiece/substrate (paras. [0002]-[0007]).
Claim 13 further recites the step of operating the tool comprises accessing information located on an electronic storage medium on the tag. Theureaux  teaches the tag reader of the tool to access information on the RFID tag (para. [0156]). Claim 13 lastly recites accessing information comprises accessing compatible tool data. Theureaux teaches the RFID tag stores information that identifies what type of insert it is, data for determining a screw driving strategy, and other information from the supplier such as reduction ratio (paras. [0184]-[0194]). All of this data is capable of being used to determine whether the shaft of the insert is compatible with the tool.  Thus, as detailed in the rejection to claim 6 above, all of this information is interpreted as compatible tool data.   
Regarding claim 8, Theureaux further teaches the step of providing the tool comprises engaging the shaft with the body to position the RFID/NFC sensing mechanism adjacent the RFID/NFC tag (fig. 4, para. [0156]). 
Regarding claim 9, Theureaux further teaches the step of providing the tool comprises positioning the shaft relative to the body to position the RFID/NFC sensing mechanism adjacent the RFID/NFC tag (fig. 4, para. [0156]). 
Claim 11 recites accessing the data for the multiple predetermined torque set points. As detailed in the rejections to claim 4 above, Theureaux et al. teach the RFID tag including torque set point range for individual fasteners that are accessed by the RFID sensing mechanism to set fastening parameters. 
Regarding claim 14, Theureaux further teaches writing information to the-electronic storage medium on the tag (para. [0187], wherein, in order to update the number of screwing cycles, data has to be written on the tag).
Regarding claim 15, Theureaux further teaches writing the information comprises storing shaft use data on the electronic storage medium (para. [0187]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Theureaux et al. as applied to claim 4 above, and further in view of Craig.
Regarding claim 5, Theureaux teaches the tag includes an electronic storage medium that carries the number of screwing cycles achieved by the insert (para. [0187]), however, Theureaux et al. fail to explicitly teach information on the length of time the shaft has been in operation is stored. This limitation would have been obvious in view of Craig.
Craig is directed to a cutting tool having an RFID chip secured therein (para. [0001]). Craig teaches a cutting tool, such as a drill bit 10, having a shank 16 (fig. 1). The shank has a RFID chip 20 secured in a transverse groove 25 of the shank 16 (para. [0027]). The RFID chip is able to be read and written upon by a read/write device (para. [0027]). Craig teaches that the read/write device is able to write usage data to the RFID chip 20, such data including cutting tool operation time, remaining cutting tool life information, cutting tool wear and failure information, characteristics of machining operations utilizing the cutting tool, and combinations thereof (para. [0039]). Craig teaches that the stored usage data on the RFID chip remains with the cutting tool to be read by the read/write device in the future (para. [0039]). Storing usage data on the tool will help to better predict when the tool should be replaced, sharpened, or is no longer suitable for a task (para. [0006]).
In this case, both Theureaux and Craig teach a tool part comprising an RFID tag that includes usage data about the part in order to determine maintenance, etc. It would have been obvious to modify Theureaux to store operation time on the storage medium because doing so will help to better predict when the tool should have maintenance performed thereon or be replaced (Craig, para. [0006]). Furthermore, there would be a reasonable expectation of success of storing usage data on the RFID tag since the driving tool of Theureaux et al. has an electronics unit that that may provide other types of usage data to the RFID tag. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Theureaux et al. as applied to claim 13 above, and further in view of Craig.
Claim 12 recites accessing shaft use data. Storing shaft use data on the storage medium of the tag, to be accessed by the driving tool, is obvious in view of Craig for the same reasons discussed with respect to claim 5, above. The natural logical result of storing usage data on the RFID tag is that the data will be accessed when the insert is engaged with the power tool (Theureaux, paras. [0187]-[0189]).

Response to Arguments
Applicant's arguments filed September 9, 2022 (“the remarks”) have been fully considered but they are not persuasive.  Each of applicant’s remarks is set forth, followed by examiner’s response.
On pages 4-6 and 9 of the remarks, Applicant argues that NPL fails to teach multiple torque set points for individual and different fasteners because NPL only teaches a range of the value for a single set point. Applicant further argues that NPL discloses using two values within the range, but that the two values are used in different procedures. The examiner respectfully disagrees for the below reasons.
NPL does teach using two different torque set points from the range of torque set points in a single tightening operation (post by harleycharlie1992 on page 4, which states “the fact of the matter is, that you are supposed to torque the fastener twice, first the lower number and go back to the higher number.”). Thus, when displaying the low and high numbers of the torque set point range on the display device, the first and second predetermined torque set points will be displayed to indicate when they are met or exceeded. 
In addition, the examiner does not believe that a user must choose to torque the fastener twice to two different torque set points to meet the claim limitations. On page 5 of the remarks, Applicant’s state: “As such, the wrench is provided with multiple set points for each fastener, such as for minimum acceptable torque, optimal torque and maximum acceptable torque, ….” Emphasis added. The minimum and maximum acceptable torque set points are equivalent to lowest and highest numbers in the range of torques taught by NPL (e.g. even if a user decides to torque the fastener to a set point within the range, the range still provides the minimum and maximum acceptable torque set points). Thus, the tag merely comprising a range of acceptable torques configured to be displayed on the display reads on the multiple predetermined torque set points because the lowest and highest numbers are the minimum acceptable torque set point and the maximum acceptable torque set point, respectively. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726
/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within non-italicized parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”